Citation Nr: 0729152	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  96-13 821	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the cervical spine.

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the thoracic spine.

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability of the lumbar spine.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  He was awarded the Purple Heart Medal, among other 
decorations, for his service during World War II.

This appeal has been ongoing for many years.  The claim stems 
from a seizure which the veteran experienced during a medical 
test performed at the Denver VA Medical Center (VAMC) in 
December 1985.  The veteran filed a claim for VA compensation 
shortly thereafter and then perfected an appeal of the 
denial.  His case was part of a VA-wide stay of adjudication 
of such claims pending the decision of the United States 
Supreme Court in Brown v. Gardner, 115 S.Ct. 552 (1994).  The 
appeal has been the subject of two prior Board of Veterans' 
Appeals (Board) decisions, and two joint motions for remand 
approved by the United States Court of Appeals for Veterans 
Claims (Court).  Multiple medical opinions have been obtained 
in the attempt to substantiate the veteran's contentions.  

Along the way, pursuant to further evidentiary development 
and adjudication, VA compensation benefits were granted for a 
rotator cuff tear of the left shoulder, which was deemed to 
have been caused during the December 1985 seizure.  This 
grant represents a full grant of the 1151 compensation claim 
pertinent to the left shoulder; thus the veteran's left 
shoulder will not be addressed herein.

The veteran attended a hearing on appeal in November 1996 
before a Veterans Law Judge who has retired from the Board.  
As he is entitled to a hearing on appeal with the judge who 
renders the final decision on his appeal, the Board offered 
him the opportunity for another hearing.  By a statement 
received in May 2007, he declined the opportunity for another 
hearing.  The Board will therefore proceed with final 
appellate review of the appeal.

In a May 2006 statement, the veteran's attorney requested a 
higher disability rating for the left shoulder disability.  
This claim has not yet been addressed and is referred to the 
RO for appropriate action.


FINDING OF FACT

The medical evidence does not support a finding that the 
veteran suffered additional disability of the cervical, 
thoracic, or lumbar spine during a seizure on December 19, 
1985.


CONCLUSION OF LAW

VA compensation for disability of the cervical, thoracic, and 
lumbar spine under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 38 C.F.R. § 3.358(c)(3) (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that improper administration of dye and 
inadequate aftercare in connection with a December 19, 1985 
myelogram caused him to have a seizure.  During the seizure, 
he asserts that he had to be restrained, causing injury to 
his cervical, thoracic, and lumbar spine.  He requests that 
VA compensation be granted for the injury residuals and pain 
he experiences.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a December 
2001 letter.  Although this notice was provided long after 
the initial adjudication of the veteran's claim, the Board 
holds that the veteran was not prejudiced by the timing of 
the notice as the appeal has been re-adjudicated subsequent 
to the provision of proper notice.  Additionally, we note 
that the veteran is represented by counsel who is presumed to 
be fully conversant with the evidence required to 
substantiate the veteran's claim. 

The veteran was informed of the law governing the assignment 
of disability ratings and the assignment of effective dates 
in a March 2006 letter provided in conjunction with a 
Supplemental Statement of the Case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
considers VA's notice requirements to have been met.   

VA medical records, private medical records, medical 
opinions, and VA medical examinations have been obtained in 
support of the veteran's claim.  The veteran and his attorney 
have presented written statements in support of his claim and 
he has testified in support of the claim during a personal 
hearing before a Veterans Law Judge.  

All relevant records and contentions have been carefully 
reviewed.  The Board has not identified any further areas of 
inquiry pertinent to the issue resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Governing law and regulation

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected, unless the 
disability is due to the veteran's own willful misconduct.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C.A. § 1151  for the 
continuance or natural progress of 
disease or injuries for which the 
training, or hospitalization, etc., was 
authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1995).

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  38 U.S.C.A. § 1151 
(West Supp. 1997).  The purpose of the amendment is, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
Section 1151 claims, such as this veteran's claim, which were 
filed before October 1, 1997, must be adjudicated under the 
statutory provisions in effect when Gardner was reviewed by 
the Supreme Court, and under the regulatory provisions 
promulgated by the VA on March 16, 1995.  Thus, the standards 
set forth in the 1995 regulations are the appropriate 
standards under which this appeal should be reviewed.

History

The medical evidence reflects a long-standing history of back 
problems, beginning in 1957, when a VA hospitalization 
yielded diagnoses of a psychophysiologic skeletal reaction, 
manifested by vague pain and stiffness in all major joints, 
and arthritis.  X-ray studies dating from the 1980s have 
confirmed the presence of degenerative joint disease in the 
cervical and lumbar spine.  

The report of an X-ray study performed in conjunction with a 
January 1981 VA examination reflects moderate degenerative 
disc disease at L5-S1.  A lesser degree of degenerative disc 
disease was noted at L4-L5.  Upon clinical examination, he 
had range of motion of the thoracolumbar spine of 90 degrees, 
with 30 degrees of extension, 30 degrees of lateral bend, and 
normal rotation.  He had full range of motion of the cervical 
spine.  There was no evidence of sensory deficit in the upper 
extremities or the lower extremities and the neurological 
examination was normal.  

A VA examination report dated in July 1985 reflects that the 
veteran reported that he continued to have pain in his neck, 
shoulder, and right knee.  He related that his hands were 
becoming numb and he had trouble holding onto tools and 
ladders.

VA outpatient treatment records reflect that the veteran was 
seen in September 1985 for complaints of losing mobility in 
his neck and increased pain in his hands.  An orthopedic 
consultation in October 1985 reflects that the veteran 
reported that his neck had been worse for several years with 
some numbness in both hands.  X-rays revealed degenerative 
disc disease at C5-6 and C6-7.  The assessment was possible 
degenerative disc disease with cervical radiculopathy.  

In December 1985, the veteran presented at a VA medical 
facility with complaints of neck, shoulder and arm pain.  A 
neurosurgical consultation resulted in an impression of 
cervical spondylosis.  The veteran was scheduled for 
additional testing to include a cervical myelogram.  

The veteran was admitted to the Denver VA medical facility on 
December 19, 1985, with complaints of neck, shoulder and arm 
pain with symptoms of numbness, weakness, and shooting pains 
from his arms to his shoulders.  On the day of admission, a 
cervical myelogram was completed and the veteran then 
underwent a CT scan.  The myelogram showed a ventral epidural 
defect at C4/5 and C5/6 with "amputation of C5/6, 4/5 
roots" on myelogram and CT.  During the CT scan, the veteran 
had a seizure that lasted for several minutes.  His vital 
signs were stable throughout the seizure.  The veteran was 
admitted to the intensive care unit for observation.  Several 
hours later, he complained of headache and increased muscle 
pain.  When the veteran was released from the hospital on 
December 21, 1985, the final diagnoses were (1) metrizamide 
induced seizure and (2) cervical spondylosis.

An elective anterior cervical diskectomy was performed at the 
Denver VA Medical Center (VAMC) in February 1986.  The 
hospital discharge summary notes that the veteran's condition 
had been stable since his prior hospital admission with no 
increase in symptoms.  

A May 1986 VA electromyographic and nerve conduction study 
notes that electrodiagnostic testing was compatible with a 
left lower cervical radiculopathy that appeared to be in the 
C7-8 area.  There was no evidence of right cervical 
radiculopathy.

In July 1986, the veteran underwent a decompressive 
laminectomy at L2, 3, 4 and a diskectomy at L4-5 to address 
complaints of pain and some radicular symptoms.  A myelogram 
and computed tomography scan performed prior to the surgery 
showed high grade stenosis in the area of L2-3-4, and L5.  
The surgical report reflects the removal of the lamina at L2, 
3, and 4; and the removal of "the disc material at L4, 5 
which was in the canal."

In September 1988, the veteran filed a claim under the 
Federal Tort Claims Act, alleging that when he presented 
himself at a VA facility in December 1985 for a myelogram and 
other testing he sustained injuries, including a grand mal 
seizure, a fracture of the right shoulder, injuries to the 
neck, back, shoulder, arms and hands, based upon negligence 
and/or a breach in the standard of care in the use of the dye 
involved in the myelogram and in the post-myelogram care 
provided to the veteran.  In November 1990, the veteran and 
the Government agreed to settle and compromise the action, by 
which the Government paid the veteran $25,177.00 in 
settlement and satisfaction of his tort claim.

X-ray studies performed in April 1995 were interpreted as 
showing mild degenerative changes of the thoracic spine and 
worsening degenerative changes of the lumbosacral spine, as 
compared with X-ray films taken in 1992.  Comparison of April 
1995 X-ray films with films taken in 1991 showed that the 
cervical spine was stable over the intervening time period.  
Indicia of the veteran's previous lumbar spine surgery and 
cervical spine surgery was noted as well.

In November 1996, the veteran and his wife testified at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  He reported that he told VA doctors at the time of 
the CT scan in December 1985 that his shoulders and back were 
hurting him.  Following his seizure, he sold his painting 
business as he was unable to work as a painter.  He reported 
that his February 1986 neck surgery was successful and that 
this condition had improved with VA treatment.  He reported 
that he had arthritis in his back prior to his seizure.  He 
had an onset of back problems approximately three months 
following his seizure necessitating surgery.  He indicated 
that his back did not bother him as much as it did before the 
surgery; however, he did continue to have problems.  He 
reported a bulged disc in his mid-back.  The veteran's wife 
reported that he had complained to her about pain in both 
shoulders and back while he was hospitalized following his 
seizure.

VA outpatient treatment records dated from February 2000 to 
January 2002 contain complaints of cervical pain and back 
pain, with specific reference to a motor vehicle accident in 
May 2001.  

The report of an August 2005 X-ray study shows that there 
were no fractures in the veteran's dorsal spine.  Mild 
osteoporosis and mild degenerative spurring was seen 
throughout the dorsal spine, however.  An X-ray study of the 
cervical spine showed the results of the cervical fusion 
surgery, with normal canal size and unremarkable neural 
foramen.  There were no fractures identified in the cervical 
spine either. 

Analysis

Initially, in analyzing the medical evidence, the Board 
observes that the records reflecting the December 19, 1985, 
incident corroborate that the veteran experienced a seizure.  
They are silent, however, as to whether he required restraint 
during the seizure and if so, what kind of restraint was 
applied.  The only description of the seizure is to the 
effect that it lasted several minutes and that his vital 
signs were stable throughout.  None of the records reflect 
the presence of bruises or lacerations, or any other 
indication that the seizure involved any thrashing about or 
other violent activity on the part of the veteran, however.  
The veteran himself was in no condition to notice or recall 
the circumstances of his seizure, as he has stated in a 
November 1990 statement, he "passed out" and woke up in the 
intensive care unit.  

The basis of this claim revolves around the assumption that 
his seizure was so violent as to require restraint forceful 
enough to damage his spinal column.  The RO has accepted this 
premise, in granting service connection for the veteran's 
left shoulder pathology, and the individual physicians who 
have rendered medical opinions have also accepted the premise 
to lesser and greater extents.  In the absence of actual 
documentation that restraint was required and that the 
restraint was sufficiently forceful to cause injury, everyone 
reviewing this record, including the Board, is left with mere 
supposition as to this critical element of the veteran's 
claim.

Given the complexity of the medical issues involved in the 
veteran's claim, the bulk of the legal analysis in this case 
involves weighing the many medical opinions of record.  It is 
the responsibility of the Board to review all the evidence of 
record and reach a conclusion by applying the standard of 
review set forth above.  The United States Court of Appeals 
for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[i]t is not error 
for the BVA to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In an October 1986 clinical summary, Dr. E. Beehler, a 
private neurologist, stated that the veteran had a history of 
soreness in his back, neck, and right shoulder since the 
1950's.  His neck pain had gradually increased in severity 
over the years.  The doctor noted the myelogram in December 
1985 and the subsequent seizure, which he characterized as 
having "greatly aggravated [the veteran's] neck pain."  Dr. 
Beehler provided neurological examination findings for the 
veteran's neck and back.  He also indicated that the 
veteran's neck and pre-existing low back conditions were 
aggravated by the seizure, although he noted that the 
veteran's "low back problem has improved since surgery," 
and that "his neck problem for which he had his original 
surgery has improved considerably."  With regard to the 
veteran's low back, Dr. Beehler opined that "the seizure no 
doubt aggravated a pre-existing stenosis."

The veteran was accorded a VA examination for disability 
evaluation purposes in January 1987 which resulted in an 
opinion that the complaints of the veteran were most 
compatible with long standing osteoarthritis with no 
permanent residual aggravation by the seizure he suffered 
after the myelogram in December 1985.  The examiner based 
this opinion on a review of the veteran's medical history, a 
review of the claims folder, and an examination of the 
veteran.  

In a July 1987 statement, Dr. Beehler noted that some of the 
veteran's mid-dorsal spine pain could be secondary to his 
seizure.  It was recommended that x-rays be taken of the 
veteran's dorsal spine to determine if there were evidence of 
compression fractures.  Dr. Beehler doubted that there was 
any relationship between the veteran's low back disabilities 
and his seizure.  However, in a subsequent October 1989 
statement proffered in support of the veteran's tort claim 
against the VA, Dr. Beehler indicated that, after a review of 
the veteran's June 1986 lumbar myelogram and surgical report, 
"If, in fact, there was an extrusion, as these two reports 
suggest, then in all probability, the lumbar herniation is 
related to the seizure."  Dr. Beehler based his opinion on a 
review of the veteran's private and VA medical records as 
well as the Physicians Desk Reference on metrizamide, the 
West Nebraska General Hospital Patient Pamphlet on 
metrizamide myelograms, and portions of the Joint Commission 
on Accreditation of Healthcare Organizations Standards.  

Dr. R. Barnwell, a private family practitioner, noted in an 
April 1988 statement that he had taken care of the veteran 
since 1976.  Dr. Barnwell noted that the veteran had a 
history of osteoarthritis in the neck and shoulder area 
following an in-service injury to his neck and right 
shoulder.  Following the seizure, the veteran was unable to 
perform certain activities with his arms and shoulders, and 
had severe limitation of motion.  Likewise, he had chronic 
intermittent low back pain since his seizure.  Dr. Barnwell 
opined that the veteran had significantly increased 
disability in his neck, shoulders, and anterior chest areas.  
Comment provided in an October 1989 statement from Dr. 
Barnwell indicated that he based his opinion on "history 
obtained by me, my physical examination, and having seen [the 
veteran] over a long period of time."  Dr. Barnwell's 
October 1989 final opinion, however, was broad in scope, as 
he stated, "it is my opinion that the disability now seen in 
[the veteran's] neck, shoulders, and anterior chest areas, 
are due to a seizure episode he experienced on December 19, 
1985."  

On a report of medical examination for disability evaluation 
purposes signed by the veteran in May 1991, he reported 
complaints of shoulder pain which radiated up into his neck.  
In the examination report dated in June 1991, the VA examiner 
noted that the veteran felt that all of his problems with his 
neck and shoulders were related to the seizure and the 
restraint applied during the seizure.  The examiner stated 
that he could not comment on whether the veteran's lumbar 
disk problem was a result of the seizure, but stated that 
"it would be somewhat unusual to have a seizure bad enough 
to cause a disk to rupture and actually herniate."  Such 
incidents are "not unheard of but [are] awfully unusual."  
The examiner opined that the seizure was not likely to cause 
continuing back and neck pain without the original injury, 
but it could have exacerbated the underlying process.

A November 1991 VA orthopedic examination report indicates 
that the veteran's chronic right shoulder pain and neck pain 
stem from multiple overlapping causes.  According to the 
examiner:
	
(1)  There is a relative stenosis, 
ongoing at C4 through [C]6 which may be 
causing him to have shoulder pain in the 
C5 distribution.

(2)  [The veteran] has an unresolved C8 
radiculopathy.  This may be secondary to 
brachial plexus injury at the time of his 
original service injury or it could be 
secondary to brachial plexopathy or 
cervical root injury at the time of his 
seizure.

(3)  [There was p]robable post traumatic 
changes of the right shoulder after a 
documented glenoid injury . . . There was 
a possibility of also there being a 
superimposed labrum injury.  [The 
veteran] had subsequent degenerative 
changes of his right shoulder which, in 
my opinion, should be interpreted as post 
traumatic and I think that the patient 
had a subluxation or fracture type injury 
of the right shoulder complex at the time 
of his seizure which has gone on to 
worsened condition.  

In November 1995, a VA examiner concluded that the veteran's 
neck condition, low back disorder and left shoulder disorder 
were not aggravated by the seizure.  He also concluded that 
the veteran's current mild degenerative joint disease of the 
thoracic spine was not caused by the seizure.  The examiner 
noted that the veteran's neck disability preexisted his 
seizure.  While the veteran complained shortly after the 
seizure of right shoulder pain, it was noted that the medical 
record during his hospitalization following his seizure 
contained no complaints of neck, middle back, low back, or 
left shoulder problems.  Based on the presence of the 
preexisting neck pathology and lack of documentation 
immediately after the seizure that the neck pain was 
worsening, the examiner opined that it was reasonable to 
think that the neck condition was not aggravated by the 
seizure.  With respect to the veteran's low back disability, 
the examiner noted that there was an approximate six-month 
delay from the veteran's seizure until documentation of an 
onset of low back pain.  The examiner noted that the 
immediate post-seizure hospitalization records showed no 
claim of lower back, mid back or lower extremity pain.  

The Board requested an independent medical opinion in July 
1998.  An opinion was proffered by a private orthopedist.  
The independent medical examiner reported the veteran's 
history noting that the veteran was discharged from active 
duty with a disability related to a blast injury to the left 
elbow and an injury to the right shoulder.  In 1981, he was 
diagnosed by VA with degenerative lumbar disease and early 
arthrosis of the left shoulder.  He was treated 
conservatively.  In December 1985, he complained of neck, 
shoulder, and arm pain.  After undergoing a cervical 
myelogram, he experienced a seizure during a CT scan.  After 
the procedure, the veteran complained of right shoulder and 
general muscle pain.  Final diagnoses at discharge were 
metrizamide-induced seizure and cervical spondylosis.  The 
independent medical examiner noted that there was no 
indication at that time that the veteran had suffered a 
fracture of the shoulder or other disabling effects at that 
time.  He subsequently underwent an anterior cervical 
diskectomy in February 1986 and a lumbar laminectomy for 
decompression at L2, L3, and L4 with a diskectomy at the L4-
L5 level in July 1986.  The independent medical examiner 
noted that there had been an ongoing discussion among various 
medical specialists as to whether the veteran's present 
symptoms of neck, arm, and back pain along with pain in the 
middorsal spine were related to his seizure.  The independent 
medical examiner wrote the following opinion:

The orthopedic problems associated with 
grand mal seizures are usually related to 
acute traction type fracture of the upper 
extremity and generalized aches and pains 
of the musculoskeletal system.  In this 
case, there is no indication that [a] 
true fracture existed at the time of the 
seizure in 1985.  I know of no evidence 
in the literature that would indicate 
that a seizure by itself would cause 
progressive degenerative arthritic 
changes.  In reviewing the patient's 
chart, it would appear that most of his 
complaints are related to cervical 
spondylosis, lumbar degenerative disc 
disease and thoracic spondylosis with 
impingement syndromes of the upper 
extremities.  If the patient in fact was 
employed as a painting contractor for 
many years, it is quite likely that the 
impingement is related to his work and 
not to a seizure disorder.

In my opinion, I cannot see any evidence 
in the records presented to me that his 
present symptoms are as a direct result 
of his seizure of 1985 from a post- 
metrizamide event.  I do not see any 
evidence of an increased level of 
disability related to the metrizamide 
study.  Furthermore, there is no 
indication in the medical literature to 
support the patient's allegations.

The report of a September 2005 VA examination reflects that 
the examiner reviewed the veteran's records in addition to 
performing a clinical examination.  The veteran reported 
experiencing severe, near-constant pain, which inhibited his 
ability to sleep every night.  With regard to the veteran's 
spine, the examiner rendered the following pertinent 
diagnoses and comments:  Post surgical change from fusion of 
the cervical spine with mild spondylolisthesis, 
osteoarthritis of the thoracic spine and osteoarthritis with 
postsurgical changes and degenerative disc disease of the 
lumbar spine.  

This gentleman has several problems that 
compound each other.  His shoulder and 
the cervical spine seem to compound each 
other. . . . His lumbar spine also causes 
considerable amount of pain that radiates 
upwards due to thoracic spine as well. . 
. .  He seemed to be advancing a nerve 
debilitation.  As far as his lumbar 
spine, I think is as likely as not that 
the herniated disk that he had there was 
contributed to by the seizure that he had 
and the restraints that were placed upon 
him.  [sic]  He probably has an age-
appropriate mild arthritis in the 
thoracic spine.   

Following a request from the RO for clarification of his 
opinion, the examiner provided the following statement, again 
indicating review of the claims file in conjunction with his 
opinion:

Per the patient's report, he was 
undergoing a myelogram for other problems 
in 1985 and had a seizure.  The patient 
reports he was restrained by several 
people and since that time, he has had 
some burning pain.  MRI has shown some 
bulging disk.  I was asked in the past to 
provide an opinion whether I thought that 
it was as likely as not that some of 
these bulging disc could be attributed to 
this seizure.  I said that it is as 
likely as not that this is the case.  The 
rationale behind this statement is since 
he had no burning pain in his back prior 
to this supposed seizure and afterwards 
he did have these burning pain, it does 
make sense to me that it is least as 
likely as not that episode was 
facilitated mild disk protrusion that 
might give him some burning pain.  I am 
also asked to commend if I think that the 
seizure was caused by one of the medicine 
he was given or whether he was improperly 
restrained.  It is impossible for me 20 
years later, not being present at that 
time, and not knowing exactly the 
sequence of events, and knowing how many 
people were there restraining him in this 
episode, for me to make a statement on 
this.  I do not know what the 
circumstances were regarding the 
myelogram, what medications he was given, 
how fast he was given his medications; so 
I am unable to discuss whether I think 
the seizure was caused by medicine he was 
given.  Also since I was not there, I do 
not know how he was retrained.  If he was 
restrained, then in what manner he was 
restrained.  Per the patient's report, 
there were several people holding him 
down there in his episode.  If this is 
the case, then I would not think that 
they would be improper to keep him 
falling out of the bed, but since I was 
not there, I would like to refrain from 
making some sort of definitive statement 
whether he was or was not restrained 
properly.  I just do not think it is 
appropriate at this time and all legal 
matters surround his case, for someone 
who was not there to commend on if proper 
action was taken.  I am also asked to 
state what degree of aggravation his back 
pain was given after this episode.  Well, 
I think his back pain was aggravated at 
the point he had a new symptom such as 
the burning pain.  He had previous back 
pain prior to the episode and back pain 
after the episode, but he states that he 
had a new burning pain and MRI that 
showed a bulging disc or myelogram showed 
a bulging disc; so what degree of 
aggravation well, I do not know.  His 
motion was not much limited at all, but 
he did have increased pain and burning 
and pain after the episode.  This is a 
complicated case.  I know there are a lot 
of factors that go in to this gentleman's 
injuries such as shoulder problems, 
rotator cuff tears, cervical fusions, 
etc.  I have done my best to render an 
opinion regarding a seizure and possible 
subsequent lumbar, thoracic, and cervical 
spine pathology.  I think that since he 
had new symptoms, it is least as likely 
as not that the episode caused a mild 
disk herniation.  The degree of 
aggravation is limited in my opinion to 
just simply new burning pain.  There do 
not seem to be any functional limitation 
after the episode, and once again I am 
hesitant to render an opinion whether the 
seizure was caused by a medicine that was 
given or whether he was properly or 
improperly restrained since I was not 
there at the time and do not know the 
circumstances surrounding the situation.  

In applying these multiple medical opinions to the facts of 
the case, the Board emphasizes that the legal standard to be 
applied requires that the evidence must demonstrate the 
presence of additional disability which is shown to have 
resulted from the seizure episode and not merely coincidental 
therewith.  38 C.F.R. § 3.358 (1995).  Thus, the first hurdle 
for the veteran to overcome is the identification of 
additional disability resulting from the seizure episode.  As 
he underwent surgery for impairment of his cervical spine 
shortly after the occurrence of the seizure and indeed, prior 
to filing a claim for the 38 U.S.C.A. § 1151 benefit, this is 
an especially difficult hurdle.  He underwent surgery for 
impairment of his lumbar spine after filing the claim, but 
prior to any medical evaluation of his contentions.  Thus, a 
comparison of his physical condition immediately prior to the 
seizure with his condition after the seizure, as required by 
the regulation is difficult, if not impossible.

It is clear from the review of the record that the veteran 
had very significant cervical and lumbar spine pathology 
prior to the December 1985 testing.  Indeed, the testing was 
conducted for the purpose of determining whether a surgical 
solution would be required and the testing showed that 
surgery was indeed required.  Thus, the regulatory 
instruction that for comparison purposes we must consider the 
veteran's physical condition prior to the injury to be the 
condition at time of beginning the physical 
examination/treatment, dictates that we compare the veteran's 
degenerated cervical and lumbar spine on December 18th with 
the condition of his spine on December 20th, after the 
seizure.  Of course, as the evidentiary record is inadequate 
to make such a narrow comparison, we must avail ourselves of 
the evidence which shows his condition prior to and after the 
seizure, meaning we must examine records dated prior to 
December 18th and after December 20th in the effort to craft 
an accurate picture of the extent of his spinal impairment 
before and after the seizure.  However, we emphasize this 
point in response to argument from the veteran's attorney to 
the effect that because the 1981 VA examination report 
reflects full range of spine motion and a 2005 examination 
report reflects limitation of spine motion, VA compensation 
benefits under 38 U.S.C.A. § 1151 are warranted.  This time 
frame for comparison purposes is altogether too broad under 
the governing legal structure.  Furthermore, since the 
veteran's claim is essentially that the seizure aggravated 
pre-existing pathology, the attorney's argument fails to 
account for the level of degenerative spine pathology which 
pre-existed the seizure and is unrelated to the seizure or to 
any restraints applied during the seizure.  

The next general point which should be made is that none of 
the medical experts who have reviewed the records and 
examined the veteran specifically attribute the degenerative 
processes in his spine to the effects of the seizure.  
Indeed, except for some recent arguments made by the 
veteran's attorney, review of the veteran's contentions over 
the years indicates that the veteran himself only contends 
that aggravation occurred during the seizure.  

For these reasons, the Board is forced to discount the 
October 1989 opinion rendered by Dr. Barnwell, to the effect 
that all the veteran's neck, shoulder and chest disability 
was due to the seizure episode.  This opinion is patently 
overbroad, as it fails to account for the significant 
degenerative processes which the veteran was experiencing 
entirely independently of the seizure.  The opinion also 
contradicts Dr. Barnwell's own April 1988 statement, in which 
he attributed osteoarthritis in the neck and shoulder area to 
an inservice injury many years prior to the seizure.

Cervical spine

Comparing the medical evidence pertaining to the veteran's 
cervical spine prior to the seizure, he had nerve involvement 
at the C4/5 and C 5/6 levels, shown upon the myelogram done 
prior to the seizure in December 1985 with associated 
complaints of numbness in these nerve distributions.  
Although there is no equivalent evidence (i.e., another 
myelogram) dated immediately after the seizure, available for 
direct comparison purposes, the report of the May 1986 
electromyograph and nerve conduction study, performed after 
the cervical spine surgery, shows left-sided nerve 
involvement at the C7-8 level, (and not the involvement at 
C4/5/6, now surgically corrected).  The February 1986 surgery 
did not affect this level at all.  As this finding was not 
identified during the December 1985 testing, presumably this 
finding represents a new pathology which was not present in 
December 1985.  

Of the scanty medical evidence which is pertinent to the 
etiology of C7-8 pathology, the November 1991 VA examiner 
stated that C8 radiculopathy "could be secondary to brachial 
plexopathy or cervical root injury at the time of the 
seizure."  [emphasis added]  However, the November 1995 VA 
examiner relied upon the immediate post-seizure 
hospitalization records showing no complaints indicating any 
left-sided radiculopathy or left shoulder problems to 
conclude that the veteran's neck condition was not aggravated 
by the seizure.  Similarly, the independent medical examiner 
relied upon the absence of any identified fractures of the 
vertebrae to conclude the veteran did not suffer injury 
resulting in additional disability during the seizure.  

In weighing and evaluating the medical evidence pertinent to 
the veteran's cervical spine, then, the Board finds that in 
light of the totality of the evidence, the November 1991 VA 
examiner's opinion that the veteran's C8 radiculopathy could 
be secondary to cervical root injury at the time of the 
seizure to be outweighed by the other medical opinions to the 
contrary.  The fact that the VA examiner identified another 
potential cause for the C8 symptoms renders the opinion 
itself to be somewhat uncertain and coupled with the other 
physicians' opinions to the contrary and the absence of any 
complaints on the veteran's part of symptoms indicative of 
such C8 radiculopathy following the seizure, the Board finds 
that the evidence surrounding this question does not rise to 
the level of equipoise.  As such, the preponderance of the 
evidence is against the claim for VA compensation for 
residuals of injury to the cervical spine.

Thoracic spine

Careful review of all the medical evidence of record fails to 
reveal any medical opinion identifying a specific injury 
which may have impacted the veteran's thoracic spine at any 
point in his life, to include during the seizure.  The 
medical evidence reflecting the condition of the veteran's 
thoracic spine is in agreement that he suffers from age-
related degenerative processes in his thoracic spine.  In 
this regard, we note Dr. Beehler's July 1987 statement that 
some of the veteran's mid-dorsal spine pain could be 
secondary to his seizure and that X-rays should be taken to 
determine if there was evidence of compression fractures.  
None of the X-ray reports contained in the record reflect any 
evidence of compression or other type of fracture in any 
portion of the veteran's spine.  Thus, as enhanced by the 
other evidence of record, we interpret Dr. Beehler's 
statement as tending to show that because there are no 
fractures or fracture residuals in the veteran's spine, no 
bony injury was incurred during the seizure episode and the 
mid-dorsal pain to which Dr. Beehler refers is not secondary 
to the seizure.  

The record contains no other particular medical comment upon 
the veteran's thoracic spine area.  The Board therefore holds 
that the preponderance of the evidence is against the 
veteran's claim for VA compensation for residuals of injury 
to his thoracic spine.

Lumbar spine

Comparing the medical evidence pertaining to the veteran's 
lumbar spine prior to the seizure, we note only the 1981 
findings of degenerative disc disease from L4-S1, with 
associated limitation of motion, as his complaints in 1985 
involved primarily his cervical spine pathology.  It is also 
important to note that the veteran had no complaints 
involving or related to the lumbar spine region immediately 
following the seizure.  The surgery performed in July 1986, 
only seven months after the seizure episode, involved the 
disc at L4-5 and additional decompression at L2 and L3.  
Thus, it is reasonable to conclude that between 1981 and 
1986, pathology at L2 and L3 either developed or worsened.  
However, none of the medical evidence specifically links L2 
and L3 to the seizure episode.  It is also relevant to note 
that all the medical evidence reflects that the veteran's low 
back problems were improved following the 1986 surgery.  

The positive medical opinions of record which pertain to the 
veteran's lumbar spine include Dr. Beehler's 1986 opinion 
that "the seizure no doubt aggravated a pre-existing 
stenosis" and his October 1989 statement that the lumbar 
herniation was related to the seizure, assuming that there 
had been an extrusion.  By contrast, the November 1995 VA 
examiner noted that the veteran did not have lumbar radicular 
complaints until several months after the seizure episode.  
Even assuming that the seizure did cause an acceleration of 
the stenotic process and/or the L4-5 disc to extrude, which 
are debatable assumptions, as other physicians whose opinions 
are of record have cast doubt upon this proposition, the 
record shows that the extrusion was resolved by the surgery.  
Furthermore, the Board finds that the contemporaneous 
evidence of record does not support a finding that the 
veteran experienced an acute narrowing of the lumbar lamina 
or an extrusion of the disc during the seizure episode, as 
his complaints following the seizure involved his cervical 
spine and shoulder, whereas several months later, prior to 
the surgery, he did have such complaints and manifest such 
symptomatology.  

The July 1998 independent medical opinion was a subject of 
the joint motion for remand, as the physician did not specify 
that he had considered any effects from the restraint 
presumably used during the seizure.  As the contemporaneous 
medical records do not document the use of restraint, the 
Board cannot find that the physician's failure to comment 
specifically upon that renders the opinion faulty.  
Independent of the restraint issue, the physician emphasized 
that the absence of any fracture was one of the bases for his 
opinion.  The medical evidence is incontrovertible that there 
was no fracture involving any of the lumbar spine vertebrae 
at the time of the surgery, or shown on X-ray.  Therefore, 
the Board accords probative weight to the opinion of the 
independent medical physician.  

We evaluate the report of the September 2005 examination and 
the later addendum in the same light.  To the extent that the 
examiner opined that the veteran's L4-5 herniated disc was 
aggravated by the seizure, we note that this herniation was 
resolved by the 1986 surgery.  To the extent that the 
examiner parsed the veteran's complaints and found the 
additional symptom of "burning pain" after the seizure, the 
Board is unable to identify such a complaint contemporaneous 
to the seizure itself; rather it appears this statement was 
provided to the examiner in September 2005.  As the 2005 
history conflicts with the contemporaneous medical evidence, 
the Board chooses to accord greater probative weight to the 
contemporaneous medical evidence, which does not include any 
indication of lumbar radiculopathy, than to a statement made 
many years later in support of a claim for monetary benefits.

The Board therefore holds that the preponderance of the 
evidence is against the veteran's claim for additional 
disability involving the lumbar spine following the December 
1985 seizure episode.

Conclusion

The medical opinions which are phrased in generalities 
without identifying any particular disability must be 
accorded less probative value on the basis that they are 
simply too general in nature to support the veteran's very 
particular claim that he suffered additional disability as a 
result of the December 1985 seizure.  The provisions of 
38 U.S.C.A. § 1151 require that a particular additional 
disability be identified in order for compensation to be 
granted under this theory of entitlement.  The veteran's 
attorney has correctly pointed out that the burden for 
identifying the exact additional disability does not rest 
solely upon the veteran; rather VA law requires that VA will 
assist the veteran in developing his claim, to include 
obtaining medical evidence, examination, and opinion to 
support the veteran's claim.  As discussed above, the Board 
has found that the VA has satisfied its duty to assist the 
veteran.  However, despite obtaining multiple medical 
examinations and opinions on this very issue, no particular 
additional disability suffered as a result of the seizure has 
been identified in this case.  Following thorough review and 
careful analysis, the Board finds the conclusion of the 
January 1987 examiner that the veteran suffered no permanent 
residual aggravation following the December 1985 seizure to 
be the most convincing and the most compatible with the 
aggregate evidence of record.

In reaching this conclusion, the Board emphasizes that we in 
no way wish to minimize or ignore the anxiety and emotional 
distress suffered by the veteran and his wife after the 
seizure.  The VA has already acknowledged this in reaching 
the November 1990 compromise settlement with the veteran.  
This decision also should not be interpreted as downplaying 
the veteran's significant daily pain and the efforts required 
for him to function through it.  However, the purpose of the 
VA compensation system is to provide compensation for 
chronic, current disability resulting from VA medical 
treatment.  In this case, the evidence simply does not 
support a specific finding that the veteran has such chronic, 
current disability related to the December 1985 seizure in 
any portion of his spine.  Rather, the evidence shows 
significant disability and functional impairment from 
multiple causes, some related to service (and being 
compensated as 80 percent disabling), some related to the 
aging process, perhaps others related to the veteran's 
occupational stresses over the years, but none shown to be 
caused by the seizure episode.  

The preponderance of the evidence is against the veteran's 
claim and the appeal for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.


ORDER

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the cervical spine are denied.

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the thoracic spine are denied.

VA compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for disability of the lumbar spine are denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


